STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     July 7, 2015
               Plaintiff-Appellee,

v                                                                    No. 320560
                                                                     Kent Circuit Court
AMDEBIRHAN ABDERE ALEMU,                                             LC No. 13-000380-FH

               Defendant-Appellant.


Before: BECKERING, P.J., and MARKEY and SHAPIRO, JJ.

MARKEY, J. (dissenting).

         I respectfully dissent from the majority’s decision to reverse the trial court’s decision in
this matter because I do not believe a full review of the record supports a finding that the trial
court’s holding constituted an abuse of discretion—a high hurdle for this court to achieve. The
trial judge in this matter is extremely experienced and certainly well familiar with the applicable
law. That he may have originally misunderstood one fact of defendant’s case does not lead me
to conclude either that he did not comprehend either the scope of his discretion, the application
of the law or the ramifications of his deciding to sentence defendant as he did. We do not have
the ability to perceive the subjective factors that may also affect a judge’s sentencing, such as
demeanor, attitude, voice inflections, etc., which is another reason why finding an abuse of
discretion in a situation such is this is even more difficult. Consequently, I would affirm.



                                                              /s/ Jane E. Markey




                                                -1-